THOMPSON, J.
In this, his eighth pro se appeal after a “straight up” guilty plea, Ron Rafeal Price seeks review of an order denying his post-conviction motion to correct illegal sanction imposed upon appellant without first affording appellant rudimentary due process. We affirm.
In Price v. State, 717 So.2d 1123 (Fla. 5th DCA 1998), rev. dismissed, 728 So.2d 204(Fla.l998), Price’s fourth post-conviction motion and seventh appeal, we prohibited him “from filing any further pro se pleadings with this court....” Moreover, Price was warned of the consequences if he persisted. Price has persisted and these are the consequences.
First, Price is advised that a further violation of this court’s instruction will result in an order directed to the Department of Corrections to forfeit the applicable gain time earned by Price pursuant to sections 944.279 and 944.28(2)(a), Florida Statutes (1997). See Bradley v. State, 703 So.2d 1176 (Fla. 5th DCA 1997); Hall v. State, 698 So.2d 576 (Fla. 5th DCA 1997), rev. granted, 718 So.2d 168 (Fla.1998); cf. Saucer v. State, 736 So.2d 10 (Fla. 1st DCA 1998). Second, Price is again prohibited from appearing in his own behalf in this court in this or other causes as an appellant or petitioner. We are aware of the recent decision of the Supreme Court in State v. Spencer, 24 Fla. Law Weekly S433, — So.2d-(Fla. Sept. 23, 1999), wherein Justice Pariente writing for the court stated: “To achieve the best balance of a litigant’s right of access to courts and the need of the courts to prevent repetitious and frivolous pleadings, it is important for courts to first provide notice and an opportunity to respond before preventing that litigant from bringing further attacks on his or her conviction and sentence.” Although Spencer applies prospectively and Price’s appeal was filed before Spencer was decided, we *561find that we have previously complied with the spirit of Spencer by warning Price of his inappropriate litigation in his prior appeals. See Price v. State, 717 So.2d 1123 (Fla. 5th DCA), rev. dismissed, 728 So.2d 204 (Fla.1998); see also Rivera v. State, 728 So.2d 1165 (Fla.1998). Third, the clerk of the court of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings or filings from Price related to case numbers 91-132777, 90-20372, 89-010102, 89-16268, or 89-16794.
AFFIRMED.
ANTOON, C.J., and GRIFFIN, J., concurs.